DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Soininen ‘390.
Soininen ‘390 (Fig. 1; paragraphs [0024]-[0026], [0029], [0031], [0032], [0040]) discloses a vaporizer including an outer tube (33), an inner tube (7) concentrically located within the outer tube, and wherein heated carrier gas flows within an annular space between the outer and inner tubes (specifically along the outer surface of the inner tube), a crucible (1,5) disposed at least partially within the inner tube (7) and being extendable and retractable by a movement mechanism (see paragraphs [0025]-[0026] relative to the inner tube and within the outer tube, the crucible being configured to hold a molten metal (3) such that the surface of the molten metal exposed to the flow of heated gas is adjustable based on the position of the crucible relative to the inner tube, with the molten metal being out of direct contact with the heated gas when the crucible is fully retracted within the inner tube (as shown in Fig. 1), the device including a heating means to vaporize the molten metal and mix the vapor with the heated gas passing around the exterior surface of the inner tube (7).  Applicant should also note that the device includes a sintered metal filter portion (13) to maintain the vapor and heated gas mixture contaminant free.  
With specific regard to the porous portion (13), applicant should specifically note paragraph [0032] of Soininen ‘390, which provides for vapor flow communication from the crucible chamber (1) to the fluid flow passage within the outer tube (33) via the porous means (13) which forms a portion of the inner tube (7), that may be rotated when the chamber (1) is in a fully retracted position within the inner tube (7), such that the porous portion (13) is positioned to reside at the crucible chamber (1), the chamber (1) being in fluid communication with the outer tube (33) through the porous (13) distal end of the inner tube (7), even in the event that the crucible is fully retracted within the inner tube.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soininen ‘390.
Soininen ‘390 (Fig. 1; paragraphs [0024]-[0026], [0029], [0031], [0032], [0040]) as applied to claims 1, 2, and 5 above, substantially discloses applicant’s invention as recited by instant claim 4, except for the placement of the filter element downstream of the outer tube.  As noted above, the reference does clearly teach a sintered metal filter element for removing contaminants from the vaporized metal stream.  As such, it would have been obvious for an artisan at the time of the filing of the application, to place the filter, as taught by Soininen ‘390, in any convenient location within the device, including at the downstream end of the outer tube, such that the filter placement would provide a consistent contaminant free product stream in agreement with the objectives of the reference.
7.	Claims 3, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soininen ‘390 taken together with Sharma ‘242.
Soininen ‘390 (Fig. 1; paragraphs [0024]-[0026], [0029], [0031], [0032], [0040]) as applied to claims 1, 2, and 5 above substantially disclose applicant’s invention as recited by instant claims 3, and 6-14, except for the clamshell heating means and thermocouples associated therewith, and the filter being placed at the outlet of the outer chamber.  Applicant should note that the crucible (1) of Soininen ‘390 clearly anticipates applicant’s recitation of the “elongate boat”, which would contain a sample to be vaporized by the device.  With regard to the filter placement within the device, the discussion of paragraph 6 above is hereby incorporated by reference, the placement being obvious to an artisan at the time of the filing of the application for the same reasons as set forth therein.  Further, with regard to the amended portion of independent claim 8, as discussed in the latter portion of paragraph 3 above, the porous portion (13) of inner tube (7) provides for fluid communication from the inner chamber (inside tube (7)) via an unsealed condition between the inner and outer chambers (7 and 33), the unsealed condition created by the placement of the porous portion (13) over the open top of the elongate boat (1).
Sharma ‘242 (Fig. 1; col. 6, lines 3-17) discloses the use of clamshell heating elements (8,10,12) with associated thermocouples to control the operation thereof to maintain the entire molten metal vaporizing furnace structure at a substantially uniform working temperature.  One having ordinary skill in the art would recognize that the heaters and thermocouples would be used to maintain all aspects of the device, including the molten metal, carrier gas, crucible structure, and all elements of the furnace attached or closely associated with the crucible, at the same uniform operating temperature, such that the molten metal vapors would not condense within the device so as to cause a blockage within the device.  Further, wherein clamshell heating means are common within high temperature vaporizing devices, to maintain the desired uniform temperature throughout the device, while providing a heating means that can be readily detached from the vaporizer to allow for access and maintenance of the device, it would have been obvious for an artisan at the time of the filing of the application to utilize clamshell heating means with well known thermocouple control elements within the Soininen ‘390 device, in view of the teaching by Sharma ‘242, since such would provide convenient heating means that would afford ease of maintenance of the device.
Response to Arguments
8.	Applicant's arguments filed February 10, 2022 have been fully considered but they are not persuasive.  
With regard to applicant’s arguments directed to the rejection of claims 1, 2, and 5 under Section 102 over Soininen ‘390, as stated in the rejection statement of paragraph 3 above, the porous section (13) of inner tube (7) allows for communication of vapor from the chamber (1) and heated gas to the chamber (1) via passage through the porous section (13), even when the chamber (1) is fully retracted within the distal end of inner tube (7) (see paragraph [0032] of Soininen ‘390).
With regard to the arguments directed to the amended language of independent claim 8, the “elongate boat” is equivalent to the crucible of independent claim 1, and therefore, for the same reasons as set forth in the rejection statement of paragraph 7 above, the porous section (13) of inner tube (7) allows for an unsealed condition between the elongate boat and the outer chamber, when the elongate boat is in a fully retracted position relative to the distal end of the inner tube.
With regard to the Sharma reference, applicant’s argument that the reference does not cure the alleged deficiencies of the Soininen ‘390 reference, such arguments are moot, since it has been shown that such alleged deficiencies in the disclosure of the Soininen ‘390 reference do not exist.
With regard to the arguments that the dependent claims are allowable based upon the alleged deficiencies of the Soininen reference, such arguments are also moot in view of the statements above.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/5-21-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776